In an action to recover damages for wrongful death, the defendants appeal from a judgment of the Supreme Court, Kings County, entered May 24, 1963 after trial upon a jury’s verdict of $83,500 in the plaintiffs’ favor. The sole ground of the appeal is that the verdict was excessive. Judgment reversed on the law and the facts, and a new trial ordered, with costs to abide the event, unless within 30 days after entry of the order hereon, plaintiffs shall serve and file a written stipulation consenting to reduce to $60,000 the amount of the verdict in their favor, in which event the judgment, as thus reduced, is affirmed, without costs. In our opinion, on the facts disclosed by this record the jury’s verdict was excessive to the extent indicated. Beldock, P. J., Kleinfeld, Christ, Hill and Hopkins, JJ., concur.